                   Case 21-10023-JTD             Doc 240        Filed 06/03/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
    In re:                                                  )    Chapter 11
                                                            )
    WARDMAN HOTEL OWNER, L.L.C., 1                          )    Case No. 21-10023 (JTD)
                                                            )
                             Debtor.                        )     Re: Docket No. 220
                                                            )

                   ORDER EXTENDING DEBTOR’S EXCLUSIVE PERIODS TO
                   FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES

             Upon consideration of the motion (the “Motion”)2 of the above-captioned debtor and

debtor in possession (the “Debtor”) for the entry of an order extending the periods established in

sections 1121(c)(2) and 1121(c)(3) of the Bankruptcy Code, within which only the Debtor may

file a plan and obtain acceptances of the plan (the “Exclusivity Periods”); and it appearing that

the relief requested by the Motion is in the best interest of Debtor’s estate, its creditors and other

parties in interest; and it appearing that this Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; and it appearing that venue of this proceeding and the Motion is proper

in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and due and adequate notice of the

Motion having been given under the circumstances and no further notice need be given; and after

due deliberation and cause appearing therefor;




1
      The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is
      5035 Riverview Road, NW, Atlanta, GA 30327.
2
      Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion.



DOCS_DE:234135.4
                   Case 21-10023-JTD      Doc 240      Filed 06/03/21     Page 2 of 2




                   IT IS HEREBY ORDERED THAT:

                   1.    The Motion is GRANTED as set forth herein.

                   2.    Pursuant to sections 1121(c)(2) and 1121(d) of the Bankruptcy Code, no

party, other than Debtor, may file any plan during the period from the date hereof through and

including September 8, 2021.

                   3.    Pursuant to sections 1121(c)(3) and 1121(d) of the Bankruptcy Code, no

party, other than Debtor, may solicit votes to accept a proposed plan filed with this Court from

the date hereof through and including November 8, 2021.

                   4.    The extension of the Exclusivity Periods shall be without prejudice to the

Debtor to request further such extensions.

                   5.    All time periods set forth in this Order shall be calculated in accordance

with Bankruptcy Rule 9006(a).

                   6.    The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                   7.    The Debtor is authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

                   8.    This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




        Dated: June 3rd, 2021                               JOHN T. DORSEY
        Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE



                                                   2
DOCS_DE:234135.4
